Citation Nr: 1823941	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left foot callus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to a higher disability rating for left shoulder strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of torn meniscus of right knee with degenerative joint disease (Code 5260).

5.  Entitlement to a separate evaluation for residuals of torn meniscus of right knee (Code 5258 or 5259).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-At-Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to April 1994, and from March 2010 to April 2011; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Navy Reserves.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the RO that, in pertinent part, denied service connection for left foot callus and for erectile dysfunction; and granted service connection for left shoulder strain evaluated as 0 percent (noncompensable) disabling and granted service connection for residuals of right knee torn meniscus with degenerative joint disease evaluated as 10 percent disabling-each effective April 5, 2011.  The Veteran timely appealed the denials of service connection and appealed for higher initial ratings.

In July 2016, the Board remanded the matters for additional development. In July 2017, a Decision Review Officer increased the disability evaluation to 20 percent for left shoulder strain, effective April 5, 2011.  Because higher evaluations are available for left shoulder strain, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. 

Also, in July 2017, a Decision Review Officer granted service connection for sleep apnea and assigned an initial 30 percent (noncompensable) evaluation, effective April 5, 2011, and assigned a 50 percent evaluation effective July 11, 2011.  As the record, to date, reflects no disagreement with either the assigned ratings or the effective dates, it appears that VA's grant of service connection has resolved that matter, and it is no longer before the Board.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  The Veteran's left foot callus was not manifested during his initial period of active service, and is not attributed to that period of service.

2.  Clear and unmistakable evidence demonstrates that the Veteran's left foot callus pre-existed his second period of active service, and clear and unmistakable evidence demonstrates that the Veteran's left foot callus was not aggravated beyond its natural progression by service.

3.  The Veteran's erectile dysfunction was not manifested during his initial period of active service, and is not attributed to that period of service.

4.  Clear and unmistakable evidence demonstrates that the Veteran's erectile dysfunction pre-existed his second period of active service, and clear and unmistakable evidence demonstrates that the Veteran's erectile dysfunction was not aggravated beyond its natural progression by service.

5.  Left shoulder strain has been manifested by painful motion above shoulder level and functional loss of the left (minor) arm above shoulder level; limited arm motion to within 25 degrees from the side, and ankylosis are not shown.

6.  Residuals of torn meniscus of right knee with degenerative joint disease are shown to be manifested by minimal limited motion and pain; functional flexion limited to 30 degrees, limited extension, recurrent subluxation, and lateral instability are not shown.

7.  Meniscus complications are shown to be manifested by stiffness, popping, effusion into the joint, and occasional episodes of locking resulting in additional functional impairment of the right knee.


CONCLUSIONS OF LAW

1.  The Veteran's left foot callus was not incurred in or aggravated by his initial period of active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The Veteran's left foot callus clearly and unmistakably pre-existed his second period of active service, and clearly and unmistakably was not aggravated therein; the presumption of soundness at entry is rebutted.  38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

3.  The Veteran's erectile dysfunction was not incurred in or aggravated by his initial period of active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The Veteran's erectile dysfunction clearly and unmistakably pre-existed his second period of active service, and clearly and unmistakably was not aggravated therein; the presumption of soundness at entry is rebutted.  38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

5.  The criteria for a disability rating in excess of 20 percent for the Veteran's left shoulder strain are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

6.  The criteria for a disability rating in excess of 10 percent for the Veteran's residuals of torn meniscus of right knee with degenerative joint disease are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5260 (2017).

7.  The criteria for a 20 percent disability rating for the meniscus complications of the right knee are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran seeks service connection for left foot callus and for erectile dysfunction, which he believes are attributed to aggravation of these conditions as a result of his active duty deployment from March 2010 to April 2011.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  

The Board acknowledges that the Veteran's left foot callus and erectile dysfunction were not noted at his examination upon entry to either period of active service. Because a left foot callus and erectile dysfunction were not noted at entry, he is entitled to a presumption of soundness.  However, the presumption of soundness may be rebutted.  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that either of the Veteran's disabilities was both pre-existing and not aggravated by active service.  38 U.S.C. § 1111.  In this regard, VA may show a lack of aggravation by establishing that there was no increase in disability during active service; or may show that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. § 1153; Wagner, 370 F.3d at 1196.

A.  Left Foot Callus

Clinical evaluation at the time of the Veteran's enlistment examination in May 1986 reveals abnormal feet.  The examiner noted distal acquired demyelinating symmetrical (neuropathy), not considered disabling.  On reports of medical history completed by the Veteran in 1986, 1990, 1992, and 1994, he checked "no" in response to whether he ever had or now had foot trouble.  His separation examination in February 1994 revealed normal feet.

Navy Reserve records show that the Veteran again checked "no" in response to whether he ever had or now had foot trouble in April 1994, in August 1999, and in January 2003.  Clinical evaluation revealed normal feet in September 1994, in August 1999, in February 2003, and in September 2005.

Service treatment records during the Veteran's second period of active service reveal complaints of left foot pain of four months duration in March 2011.  He had already been wearing orthotics (not custom), and his left foot felt okay when wearing boots.  When walking barefoot on the floor, however, his left foot hurt under a callus he had on the lateral aspect; and felt like he was walking on a pebble.  Examination revealed tenderness on palpation under callus at distal fifth metatarsal; pain was elicited by motion with standing.  There was no erythema, no abnormal warmth, and no hallux valgus; motion was not limited.  X-rays revealed no evidence of fracture or dislocation.  Soft tissues were unremarkable.  His separation examination in February 2011 included a finding of left foot fallen arch with lateral foot pain.  Records show that the Veteran was fitted with orthotics in March 2011.  In July 2011, the Veteran reported using an accommodative pad for a left foot tailor's bunion, which helped, but still caused pain.  He reported having pain at the lateral fifth metatarsal head area of left foot since April or May 2009, without trauma at onset; and reported using medicated cream for skin callus of foot. 

Navy Reserve records show outpatient treatment at a podiatry clinic in May 2011, which revealed an assessment of callus on the left foot.  The Veteran was instructed on using a pumice stone or Emory board and was prescribed medication.  X-rays taken of the Veteran's left foot in July 2011 reveal a hammertoe deformity of the second through fifth toes, and some mild varus angulation at the fourth minute tarsal phalangeal joint space.  There was no bony erosion or destruction, no fracture, and no dislocation.  Soft tissue was unremarkable.

The report of a February 2012 VA (contract) examination reveals diagnoses of bilateral plantar fasciitis and a left foot callus, each of which was noted as diagnosed in 2009.  The Veteran reported developing foot arch pain from wearing unfit military boots, and that he was treated with shoe inserts.  No other pertinent findings were reported.

VA records reveal a valgus varus deformity of the left foot in July 2016.

The report of an April 2017 VA (contract) examination reveals that the Veteran's left foot callus existed prior to his second period of active service; and had not changed in quality, quantity, or pathophysiology.  Based on this evidence, an April 2017 VA physician opined that the Veteran's left foot callus, which clearly and unmistakably existed prior to [second period of] active service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of the opinion, the April 2017 VA physician reasoned that the condition was considered stable and prevented from progressing; and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

As to the Veteran's initial period of active service, the evidence of record weighs against a finding that the Veteran's left foot callus was present during active service or within the first post-service year, or is otherwise related to disease or injury in active service.  The claimed disability was not noted during service or within one year of separation.  In addition, the Veteran did not have characteristic manifestations sufficient to identify this skin disease.

As to the Veteran's second period of active service, the evidence of record clearly and unmistakably establishes that the Veteran's left foot callus preexisted his second period of service.  The Veteran reported, and the February 2012 examiner corroborated, that the date of onset of the Veteran's left foot callus was in 2009.  The question now becomes whether there was any increased severity, beyond natural progression, of the Veteran's left foot callus during his second period of active service.  

Here, the April 2017 examiner is persuasive and gives a reasoned discussion for the opinion that the overall evidence does not clearly and unmistakably show aggravation during service, in order to rebut the presumption of soundness.  The finding of no aggravation was based on the fact that the Veteran's left foot callus had not changed in quality, quantity, or pathophysiology; and that it was considered stable.  The opinion is accurate, fully articulated, and contains sound reasoning that is not contradicted by the medical record.  Therefore, the Board finds the April 2017 examiner's opinion to be highly probative for resolving the matter on appeal.
  
The Board finds that there is credible evidence that the Veteran experienced symptoms of the pre-existing left foot callus in his second period of active service; and that medicated cream was applied, as needed.  However, the Board further finds that the evidence shows that the symptoms were temporary and due to the natural progression of the disability.  Specifically, no aggravation of any pre-existing condition was noted at the time of the Veteran's separation examination in February 2011.  The April 2017 examiner reviewed the record and found that, medically speaking, there was no evidence of aggravation beyond the normal progression.  The post-service records support these findings.  Here, the presumption of soundness is rebutted.

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for the Veteran's left foot callus.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
B.  Erectile Dysfunction

The record reflects that the Veteran was first diagnosed with erectile dysfunction after a vasectomy in 1995.

Navy Reserve records reveal normal external genitalia on clinical evaluations in February 2003 and in September 2005.

VA records, dated in July 2011, show that the Veteran denied erectile dysfunction.

The report of a February 2012 VA (contract) examination reveals erectile dysfunction, noted as diagnosed in 2009.  The Veteran reported that the condition occurred gradually, and that he had trouble initiating and maintaining an erection.  The examiner noted that the etiology of the Veteran's erectile dysfunction was hypertension and a side effect of medication.  The examiner also noted that the Veteran's erectile dysfunction was as likely as not attributable to residuals of his vasectomy.

The report of an April 2017 VA (contract) examination reveals that the Veteran's erectile dysfunction existed prior to his second period of active service.  Based on this evidence, an April 2017 VA physician opined that the Veteran's erectile dysfunction cannot be related to any symptomatology noted during service.  In support of the opinion, the April 2017 physician reasoned that the Veteran entered the second period of active service with pre-existing erectile dysfunction, which was diagnosed in 2009; and that the Veteran was treated with medication, with improvement.  The April 2017 physician explained that treatment made the condition stable and, thus, prevented it from progressing or from aggravation.  The Veteran's erectile dysfunction, which clearly and unmistakably existed prior to [his second period of] active service, was clearly and unmistakably not aggravated beyond its natural progression.

As to the Veteran's initial period of active service, the evidence of record weighs against a finding that the claimed disability was present during his first period of active service or within the first post-service year, or is otherwise related to disease or injury in that period of service.  Erectile dysfunction was not noted during his first period of active service or within one year of separation.  In addition, the Veteran did not have characteristic manifestations sufficient to identify this disease.

As to the Veteran's second period of active service, the evidence of record clearly and unmistakably establishes that the Veteran's erectile dysfunction preexisted his second period of service.  The Veteran reported its gradual onset, and the February 2012 examiner indicated that the date of onset was in 2009.  The question now becomes whether there was any increased severity, beyond natural progression, of the Veteran's erectile dysfunction during his second period of active service.  

As noted above, the April 2017 physician is persuasive and gives a reasoned discussion for the opinion that the overall evidence does not clearly and unmistakably show aggravation during service, in order to rebut the presumption of soundness.  The finding of no aggravation was based on the fact that the Veteran's erectile dysfunction was considered stable; and that the Veteran was given medications, which showed improvement.  The opinion is accurate and contains sound reasoning that is not contradicted by the medical record.  Therefore, the Board finds the April 2017 physician's opinion to be highly probative for resolving the matter on appeal.
  
The Board finds that there is credible evidence that the Veteran experienced symptoms of his pre-existing erectile dysfunction in his second period of active service; and that medications used for treatment showed improvement.  Specifically, no aggravation of any pre-existing condition was noted at the time of the Veteran's separation examination in February 2011.  The April 2017 physician reviewed the record and found that, medically speaking, there was no evidence of aggravation beyond the normal progression.  Here, the presumption of soundness is rebutted.

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

For the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for erectile dysfunction. The preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

II.  Ratings

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disabilities have not significantly changed, and uniform evaluations are warranted.

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting the Board's decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board has summarized the relevant evidence where appropriate; and the analysis below focuses specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Analysis

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A.  Left Shoulder Strain

The Veteran's left shoulder strain is assigned an initial rating of 20 percent under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is right-handed; hence, his left shoulder is considered his minor upper extremity.

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of the minor arm limited to shoulder level and limited to midway between the side and shoulder level.  A maximum 30 percent rating is assignable for the minor upper extremity, when motion is limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is 90 degrees.

Historically, the Veteran was treated for left shoulder pain in active service.  He filed a claim for service connection in July 2011.  His medical history reflects that the Veteran injured his left shoulder while lifting lumber.  A VA (contract) examiner in February 2012 diagnosed the Veteran's left shoulder strain.  Examination of each shoulder at the time revealed full ranges of motion, with no objective evidence of painful motion.  The February 2012 examiner did note functional loss in terms of pain on movement of the left shoulder, and that the Veteran was limited with reaching overhead or lifting.  The Veteran also reported flare-ups which impact functioning of the left shoulder.  Tenderness was noted.  Muscle strength testing was normal.  In October 2013, the Veteran did report a significant intrusion of pain upon any reaching or lifting above shoulder level, which was exacerbated further with the addition of any weight.  A VA (contract) examiner in February 2017 opined that the Veteran was not able to perform overhead type of work.  Ranges of motion of the left shoulder were limited to 105 degrees on flexion, 90 degrees on abduction, 25 degrees on external rotation, and 90 degrees on internal rotation.  There was no additional loss after repetitive motion testing; and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  

The pertinent physical findings consist of decreased ranges of motion and pain with movement.  At no time, however, has the Veteran's motion of left shoulder been functionally limited by pain to below shoulder level-that is, below 90 degrees.  The disability has been symptomatic and resulted in some dysfunction above shoulder level, particularly in comparison to the undamaged right shoulder, which shows full motion.  See Correia, 28 Vet. App. at 170.

Thus, based on the above record, while functional loss is demonstrated, the Veteran's motion of the left arm has not approached or approximated limitation to within 25 degrees from the side during any examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).  There is no evidence of dysfunction below shoulder level, and no evidence of ankylosis.  Under these circumstances, no more than the currently assigned 20 percent disability rating is warranted at any time.  Stated differently, he retains functional use at or above shoulder level.  Neither the lay nor medical evidence suggests that motion is functionally limited to 25 degrees from the side. 

In short, the Board finds that the overall severity and functional loss of the Veteran's left shoulder strain are not on par with the level of severity contemplated by the criteria for a 30 percent rating at any time.  Accordingly, the requirements for a disability rating in excess of 20 percent for the Veteran's left shoulder strain are not met.  Thus, staged rating is not warranted.  Fenderson, 12 Vet. App. at 126.

B.  Residuals of Torn Meniscus of Right Knee 
With Degenerative Joint Disease

The Veteran's residuals of torn meniscus of right knee with degenerative joint disease are assigned an initial rating of 10 percent under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  The 10 percent evaluation contemplates pain on motion.  Furthermore, it is consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, flexion must be functionally limited to 30 degrees.  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be assigned for compensable limitation of extension, subluxation, instability, or meniscus pathology.

Rating Criteria for Knees 

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  Additionally, under 38 C.F.R. § 4.59 (2017), it is the intention of the rating schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).   Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Previously, VA General Counsel has held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).
  
However, a recent Court decision has held that evaluation of a knee disability under Diagnostic Code 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under Diagnostic Code 5258 or 5259, and vice versa.  Lyles v. Shulkin, 29 Vet. App. 107 (2017).  Rather, a separate evaluation in a given case depends on whether manifestations for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different diagnostic code; and that, in evaluations of musculoskeletal disabilities based on limitation of motion, a manifestation has not been compensated, for separate evaluation and pyramiding purposes, if that manifestation did not result in an elevation of the evaluation under 38 C.F.R. §§ 4.40 and 4.45, pursuant to principles set forth in DeLuca (cite omitted).  Id. at 118-119.  


Limitation of Motion 

As previously noted, degenerative joint disease is evaluated on the basis of limitation of motion.  In this case, the RO assigned a 10 percent disability evaluation based on arthritis and limited motion.

Separate evaluations may be assigned for compensable limitation of flexion or extension.

A VA (contract) examiner in February 2012 diagnosed the Veteran's right knee torn meniscus and degenerative joint disease.  The Veteran reported flare-ups and that he could not do any high impact activities.  Range of motion of the right knee was limited to 125 degrees on flexion; extension was full.  Pain was noted at the extreme of motion.  There was no additional limitation in ranges of motion after repetitive use testing.  Contributing factors of functional loss included pain on movement of the right knee; tenderness was also noted.  In February 2017, the Veteran reported that he could not stand on ladders or perform any type of pounding movements due to his right knee pain.  He also had difficulty carrying a load, and he avoided stairs.  The Veteran did not report any flare-ups in February 2017, although he did limit himself from most activities.  Ranges of motion of the right knee in February 2017 were limited to 90 degrees on flexion and to 0 degrees on extension.  Pain was noted on examination in both flexion and extension, and with weight-bearing; and as causing functional loss in terms of limited or no kneeling or squatting.  There was no additional loss of function after repetitive motion testing. The February 2017 examiner noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  Nor was there evidence of pain on passive ranges of motion or on non-weightbearing of the right knee.

Here, the evidence reveals that the Veteran has functional flexion better than 45 degrees.  The evidence reveals that the Veteran has "painful motion" of the right knee, which warrants at least a minimum compensable rating for the right knee joint pursuant to provisions of 38 C.F.R. § 4.59.  In this regard, the VA examiners appropriately evaluated range of motions, pain, additional limitation of motion and functional loss upon repetitive testing, limitation on walking, and limitation on weight-bearing.

For an even higher evaluation, pursuant to Diagnostic Code 5260, flexion must be functionally limited to 30 degrees or less.  See 38 C.F.R. § 4.7.  None of the lay or medical evidence suggests that flexion is less than 45 degrees at any time, due to the DeLuca factors.  All ranges of motion testing reflects that the Veteran retains flexion far better than 45 degrees.   

Referable to Diagnostic Code 5261, extension predominately is normal at 0 degrees; and a decrease in extension on repetitive use has not been demonstrated.  In essence, the evidence does not include findings that warrant a separate evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more. 

The preponderance of the evidence, therefore, is against a disability rating in excess of 10 percent under Diagnostic Code 5260, based on findings of painful motion and limited flexion of the right knee.  Here, there is pain on motion.  However, there is no limitation of extension and remaining functional flexion is better than 30 degrees.

Meniscus Complications

The Veteran's medical history reflects overuse trauma, popping, clicking, and occasional locking of the knee in active service.  MRI scans had revealed an oblique tear of the body of the medial meniscus, which contacted the inferior articular surface with an additional free edge radial tear.  Mild chondromalacia and a small amount of joint fluid were noted in February 2011.  As noted above, a VA (contract) examiner in February 2012 diagnosed the Veteran's right knee torn meniscus and degenerative joint disease.

VA records show treatment for right knee pain in June 2015.  Examination at that time revealed no significant swelling, effusion, or erythema.  The right knee popped with McMurray's testing, but there was no pain, catching, or locking.  In February 2017, the Veteran reported that his right knee swelled and had a throbbing ache, which made it difficult to sleep.  The February 2017 examiner noted right knee meniscus and anterior cruciate ligament tear, with no surgical intervention.

Given the medical history and current evidence of cartilage damage, and objective evidence of longstanding swelling, as well as effusions into the joint and the Veteran's complaints of occasional locking, the Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258 for associated meniscus complications of the right knee resulting in additional functional impairment.  Here, such manifestations have not resulted in an elevation of any evaluation under 38 C.F.R. §§ 4.40 and 4.45, as set forth in DeLuca.  See Lyles, supra.  Accordingly, the criteria are met throughout the rating period.  Twenty percent is the maximum assignable for meniscus impairment.

Instability

All joint stability tests in February 2012 were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  As noted above, VA records show treatment for right knee pain in June 2015.  Examination at that time revealed no increased laxity with varus or valgus stress.

All joint stability tests in February 2017 were normal.  The February 2017 examiner noted that the Veteran had difficulty with climbing stairs and with lateral movement.  He also reported that he could not walk long distances without his right knee swelling, and that he could not walk on uneven surfaces or inclines.

In this case, there has been no objective evidence at any time of instability.  The Board has considered the Veteran's lay reports of instability; however, in determining whether a compensable evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by medical professionals, which fail to show any evidence of recurrent subluxation or instability.  All stability testing is within normal limits.  Here, the Board finds the medical evidence, prepared by skilled professionals, is far more probative and more credible than the lay evidence.

The preponderance of the evidence, therefore, is against the assignment of a separate, compensable rating under Diagnostic Code 5257.  

The remaining codes for knee disabilities are not applicable.


ORDER

Service connection for the Veteran's left foot callus is denied.

Service connection for the Veteran's erectile dysfunction is denied.

A disability rating in excess of 20 percent for the Veteran's left shoulder strain is denied.

A disability rating in excess of 10 percent for the Veteran's residuals of torn meniscus of right knee with degenerative joint disease (Code 5260) is denied.

A disability rating of 20 percent for meniscus complications of the right knee (Code 5258) is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


